MEMORANDUM **
Ramon Sanchez Gutierrez and his wife Maria de Lourdes Ramirez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We dismiss the petition for review.
The petitioners timely filed this petition for review of the BIA’s November 9, 2004 decision. By order of September 27, 2005, the BIA sua sponte vacated its earlier decision as it pertained to Sanchez Gutierrez and concluded that Sanchez Gutierrez was ineligible for cancellation of removal because he failed to establish ten years of continuous physical presence. Because Sanchez Gutierrez did not file a petition for review within 30 days of the BIA’s September 27, 2005 order, we lack jurisdiction to consider any challenge to that order. See 8 U.S.C. § 1252(b)(1).
We also lack jurisdiction to review the IJ’s discretionary determination that de Lourdes Ramirez failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.